DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, in response to applicant’s comments regarding Newnam, it is noted that paragraph 48 is specifically referencing a scenario where a user is playing back a recorded broadcast program from their PVR at a later time.  During a live broadcast, the system provides interactive content and responses in real-time during the program (paragraph 34-37).
As admitted in the rejections below, he does not explicitly disclose that the interactive information is continually updated based on the responses as they are received. Strum (US 7,254,605 B1) is now relied upon for disclosing this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-11, 15, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (Srinivasan) (US 2001/0023436 A1) (of record) in view of Newnam et al. (Newnam) (US 2002/0133405 A1) (of record) and Strum (US 7,254,605 B1) (submitted by applicant).
As to claim 1, Srinivasan discloses a method for providing an interactive program for a plurality of viewer client devices communicating over a communications network (Fig. 7, paragraph 87), each of the plurality of viewer client devices including a display (paragraph 87, 188), the method comprising:
generating an interactive component using metadata associated with the multimedia content (generating interactive overlay which tracks selectable objects within the video; paragraph 44, 52, 81, 183);
specifying a time code (specific frame number associated with the selected object to be used for timing synchronization; paragraph 18, 56, 66, 114-115, 123);
generating the interactive program using the multi-media content, the interactive component, and the time code (annotation data inserted into the program and broadcast to all viewers; see Fig. 7, paragraph 44, 85-92, 107);

receiving responses to the interactive program from the viewer client devices while the interactive program is being displayed on the viewer client devices, the responses being generated at the viewer client device based on interactions of users of the viewer client devices with the interactive component (user interaction with the program resulting in providing interactive information for presentation during the program; paragraph 9-10, 52, 81).
While Srinivasan discloses modifying the interactive program based on the received response to the interactive program (user interaction with the program resulting in providing interactive information for presentation during the program; paragraph 9-10, 52, 81),
he fails to specifically disclose as responses to the interactive program are received, modifying the interactive program based on the received responses and providing the modifications to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices together with a display of information that is continually updated based on the responses received, wherein the information reflects at least one of approval ratings and polling responses for one or more of the users of the viewer client devices.

	Additionally, in an analogous art, Strum discloses an interactive content distribution system (Fig. 1; column 4, lines 28-49) where the content provider will receive polling responses during a video program (Fig. 2A, column 5, line 7-60), and as responses to the program are received, modify the program based on the received responses and provide the modifications to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices together with a display of information that is continually updated based on the responses received (overall polling results from all clients is displayed, in Fig. 2A at 222, and continuously updated as additional results arrive; column 9, lines 9-23 and column 11, line 9-29) so as to provide accurate, updated results, in real-time as new results arrive (column 9, lines 9-23 and column 11, line 9-29).

	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan and Newnam’s system to include as responses are received, modifying the interactive program based on the received responses and providing the modifications to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices together with a display of information that is continually updated based on the responses received, wherein the information reflects at least one of approval ratings and polling responses for one or more of the users of the viewer client devices, as taught in combination with Strum, for the typical benefit of providing accurate, updated results, in real-time as new results arrive.

As to claim 7, while Srinivasan discloses a system for providing an interactive program to a plurality of viewer client devices over a communications network (Fig. 7, paragraph 87), each of the plurality of viewer client devices including a display (paragraph 87, 188), the system comprising

generate an interactive component using metadata associated with the multimedia content (generating interactive overlay which tracks selectable objects within the video; paragraph 44, 52, 81, 183);
specify a time code (specific frame number associated with the selected object to be used for timing synchronization; paragraph 18, 56, 66, 114-115, 123);
generate the interactive program using the multi-media content, the interactive component, and the time code (annotation data inserted into the program and broadcast to all viewers; see Fig. 7, paragraph 44, 85-92, 107);
provide the interactive program to each of the plurality of viewer devices, such that the additional content is displayed on the display of each of the plurality of viewer devices, together with the multimedia content and the interactive component, according to the time code (annotation data inserted into the program and broadcast to all viewers; see Fig. 7, paragraph 44, 85-92, 107);
receive responses to the interactive program from the viewer client devices while the interactive program is being displayed on the viewer client devices, the responses being generated at the viewer client device based on interactions of users of the viewer client devices with the interactive component (user interaction with the program resulting in providing interactive information for presentation during the program; paragraph 9-10, 52, 81).

he fails to specifically disclose as responses to the interactive program are received, modifying the interactive program based on the received responses and providing the modifications to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices together with a display of information that is continually updated based on the responses received, wherein the information reflects at least one of approval ratings and polling responses for one or more of the users of the viewer client devices.
	In an analogous art, Newnam discloses an interactive content distribution system (Fig. 1-2; paragraph 29, 32-37) where the content provider will, as responses to the interactive program are received (such as comments or answers to interactive poll questions; paragraph 10, 34-35), modify the interactive program based on the received responses and providing the modifications to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices together with a display of information (real-time collection and display of results; paragraph 10, 34-35), wherein the information reflects at least one of approval ratings and polling responses for one or more of the users of the viewer client devices (interactive poll responses; paragraph 10, 34-36) so as to enable viewers to play along with the programming content and interact with each other (paragraph 10).

	It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan’s system to include modifying the interactive program based on the received responses and providing the modifications to each of the plurality of viewer client devices for display at each of the plurality of viewer client devices together with a display of information, wherein the information reflects at least one of approval ratings and polling responses for one or more of the users of the viewer client devices, as taught in combination with Newnam, for the typical benefit of enabling viewers to play along with the programming content and interact.
	Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan and Newnam’s system to include as responses are received, modifying the interactive program based on the received responses and providing the modifications to each of the plurality of viewer client  that is continually updated based on the responses received, wherein the information reflects at least one of approval ratings and polling responses for one or more of the users of the viewer client devices, as taught in combination with Strum, for the typical benefit of providing accurate, updated results, in real-time as new results arrive.

	As to claims 2 and 8, Srinivasan, Newnam and Strum disclose wherein the interactive component enables one or more of the users of the plurality of viewer client devices to perform one or more of the following: answer a poll, vote, comment, buy an advertised product, and obtain information about an advertised product (see Newnam at paragraph 34-36 and see Srinivasan at paragraph 52, 81).

As to claims 3 and 9, Srinivasan, Newnam and Strum disclose wherein the interactive component directs one or more of the users of the plurality of viewer client devices to additional information about the interactive program (see Newnam at paragraph 34-36 and see Srinivasan at paragraph 52, 81).

As to claims 4 and 10, Srinivasan, Newnam and Strum disclose wherein the communications network comprises a cable television network (cable TV; see Srinivasan at paragraph 87).



As to claims 15 and 18, Srinivasan, Newnam and Strum disclose wherein the interactive component is generated by a dynamic link creation process (see Srinivasan at paragraph 107, 183, 205-207).

Claims 6, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan, Newnam and Strum and further in view of Hendricks et al. (Hendricks) (6,539,548) (of record) and Urakoshi et al. (Urakoshi) (6,067,564) (of record).
As to claims 6, 12, while Srinivasan, Newnam and Strum disclose providing an interactive program, they fail to specifically disclose providing to at least one of the plurality of viewer client devices suggestions for additional interactive programs that a user of the at least one of the plurality of viewer client devices may be interested in based at least on one or more previously viewed interactive programs, wherein the programs are ordered based at least on a payment amount associated with the additional interactive programs.
In an analogous art, Hendricks discloses an interactive content distribution system (Fig. 2; column 14, line 55-column 15, line 7) which will provide to at least one of a plurality of viewer client devices suggestions for additional interactive programs that a user of the at least one of the plurality of viewer client devices may be interested in (providing suggestion list of 3-5 programs to the viewer; column 40, line 6-55, Fig. 32i-k) 
Additionally, in an analogous art, Urakoshi discloses a system for presenting a listing of television programs (Fig. 2, column 3, line 57-column 4, line 2) wherein the programs are ordered based at least on a payment amount associated with the programs (sorting programs based upon the payment price required; Fig. 14-16, column 9, line 15-64) so as to enable users to manage their premium program charges by displaying programs based upon their pricing (column 1, lines 39-56).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan, Newman and Strum’s system to include providing to at least one of the plurality of viewer client devices suggestions for additional interactive programs that a user of the at least one of the plurality of viewer client devices may be interested in based at least on one or more previously viewed interactive programs, as taught in combination with Hendricks, for the typical benefit of assisting the viewer in selecting television programming of interest.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan, Newnam, Strum and Hendrick’s system to include wherein the programs are ordered based at least on a payment amount associated with the additional interactive programs, as taught in combination with Urakoshi, for the typical benefit of providing a more user friendly system which enables users to manage their premium program charges by displaying programs based upon their pricing.

Claims 13, 14, 16, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan, Newnam and Strum and further in view of Begeja et al. (Begeja) (US 2014/0150020 A1).
As to claims 13 and 16, while Srinivasan, Newnam and Strum disclose wherein the metadata is generated using objects within the multi-media content, they fail to specifically wherein the metadata is generated using caption information extracted from the multi-media content.
In an analogous art, Begeja discloses a system for presenting an augmented interactive program (Fig. 1, paragraph 22-24, 30) wherein metadata is generated using caption information, audio data and video data extracted from the program (processing caption text to determine keywords; Fig. 2, paragraph 33-36) so as to generate interactive content for the program (augmenting the program with interactive content, such as a URL, based upon the identified keywords; paragraph 57-65) so as to utilize widely known and existing caption data to aid in automatically determining program topics and relevant additional content for the program (paragraph 8-9, 23).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan, Newman and Strum’s system to include wherein the metadata is generated using caption information extracted from the multi-media content, as taught in combination with Begeja, for the typical benefit of utilizing widely known and already existing caption data to aid in automatically determining program topics and relevant additional content for the program.


In an analogous art, Begeja discloses a system for presenting an augmented interactive program (Fig. 1, paragraph 22-24, 30) wherein metadata is generated using textual elements of the program (processing caption text and text detected within the program images; Fig. 2, paragraph 33-36, 38) so as to generate interactive content for the program (augmenting the program with interactive content, such as a URL, based upon the identified keywords; paragraph 57-65) so as to utilize existing text data to aid in automatically determining program topics and relevant additional content for the program (paragraph 8-9, 23).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Srinivasan, Newman and Strum’s system to include wherein the metadata is generated by searching textual elements of the multi-media content, as taught in combination with Begeja, for the typical benefit of utilizing already existing text data to aid in automatically determining program topics and relevant additional content for the program.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/James R Sheleheda/           Primary Examiner, Art Unit 2424